 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association, As Trustee for Structured Asset
 7   Investment Loan Trust Mortgage Pass-Through Certificates, Series 2005-10
 8                              UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10    U.S. BANK NATIONAL ASSOCIATION,    Case No.: 2:21-cv-00127-GMN-EJY
      AS TRUSTEE FOR STRUCTURED ASSET
11
      INVESTMENT LOAN TRUST MORTGAGE
12    PASS-THROUGH CERTIFICATES, SERIES STIPULATION AND ORDER TO
      2005-10,                           EXTEND TIME PERIOD TO RESPOND
13                                       TO MOTIONS TO DISMISS [ECF Nos.
                          Plaintiff,     19-21]
14           vs.
15                                       [Second Request]
      FIDELITY NATIONAL TITLE GROUP,
16    INC.; FIDELITY NATIONAL TITLE
      INSURANCE COMPANY; FIDELITY
17    NATIONAL TITLE AGENCY OF
18    NEVADA, INC.; DOE INDIVIDUALS I
      through X; and ROE CORPORATIONS XI
19    through XX, inclusive,
                          Defendants.
20
21          Plaintiff, U.S. Bank National Association, As Trustee for Structured Asset Investment
22   Loan Trust Mortgage Pass-Through Certificates, Series 2005-10 (“U.S. Bank Trustee”),
23   Specially-Appearing Defendant Fidelity National Title Group, Inc. (“Fidelity”), and Defendants
24   Fidelity National Title Insurance Company (“Fidelity National”), and Fidelity National Title
25   Agency of Nevada, Inc. (“Fidelity Agency”, collectively “Defendants”), by and through their
26   counsel of record, hereby stipulate and agree as follows:
27      1. On January 22, 2021, U.S. Bank Trustee filed its Complaint in Eighth Judicial District
28          Court, Case No. A-21-828245-C [ECF No. 1-1];



                                                Page 1 of 2
 1    2. On January 24, 2021, Fidelity National filed its Petition for Removal to this Court [ECF
 2        No. 1];
 3    3. On March 29, 2021, Defendants filed their Motions to Dismiss [ECF No. 19-21];
 4    4. U.S. Bank Trustee’s deadline to respond to Defendants’ Motions to Dismiss is currently
 5        May 12, 2021 [ECF No. 28];
 6    5. U.S. Bank Trustee’s counsel is requesting an extension until June 11, 2021, to file its
 7        response to the pending Motions to Dismiss;
 8    6. This extension is requested to allow counsel for U.S. Bank Trustee additional time to
 9        finalize and respond to the points and authorities cited to in Defendants’ Motions as day-
10        to-day handling counsel for U.S. Bank Trustee will be out on maternity leave.
11    7. Counsel for Defendants does not oppose the requested extension;
12    8. This is the second request for an extension which is made in good faith and not for
13        purposes of delay.
14        IT IS SO STIPULATED.
15   DATED this 11th day of May, 2021.               DATED this 11th day of May, 2021.
16   WRIGHT, FINLAY & ZAK, LLP                       SINCLAIR BRAUN LLP
17
     /s/ Lindsay D. Robbins                          /s/ Kevin S. Sinclair
18   Lindsay D. Robbins, Esq.                        Kevin S. Sinclair, Esq.
     Nevada Bar No. 13474                            Nevada Bar No. 12277
19   7785 W. Sahara Ave., Suite 200                  16501 Ventura Boulevard, Suite 400
20   Las Vegas, NV 89117                             Encino, California 91436
     Attorneys for Plaintiff, U.S. Bank National     Attorney for Defendants, Fidelity National
21   Association, As Trustee for Structured Asset    Title Group, Inc., Fidelity National Title
     Investment Loan Trust Mortgage Pass-            Insurance Company and Fidelity National
22   Through Certificates, Series 2005-10            Title Agency of Nevada, Inc.
23
24                                                   IT IS SO ORDERED.
25
                                                     Dated this ____
                                                                 12 day of May, 2021
26
27
28                                                   ___________________________
                                                     Gloria M. Navarro, District Judge
                                                     UNITED STATES DISTRICT COURT

                                             Page 2 of 2
